         Case 1:20-cv-00379-CWD Document 9 Filed 03/22/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 DENNIS J. PICKETT,
                                                 Case No. 1:20-cv-00379-DCN
                      Plaintiff,
                                                 SUCCESSIVE REVIEW ORDER BY
        v.                                       SCREENING JUDGE

 BOISE POLICE DEPARTMENT;
 MATTHEW BRYNGELSON; KEPA
 ZUBIZARRETA; AMY MORGAN;
 and JOHN DOES I-XL,

                      Defendants.


       Plaintiff Dennis J. Pickett is a prisoner proceeding pro se in this civil rights action.

The Court previously reviewed Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A,

determined that it failed to state a claim upon which relief could be granted, and allowed

Plaintiff an opportunity to amend. See Initial Review Order, Dkt. 7.

       Plaintiff has now filed a First Amended Complaint with different or additional

allegations. See Dkt. 8-1. The Court retains its screening authority pursuant to 28 U.S.C. §

1915A(b). Having reviewed the First Amended Complaint, the Court enters the following

order allowing Plaintiff to proceed on some of the claims in the First Amended Complaint.

1.     Screening Requirement

       As the Court explained in its Initial Review Order, the Court must dismiss a prisoner

complaint—or any portion thereof—that states a frivolous or malicious claim, fails to state



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00379-CWD Document 9 Filed 03/22/21 Page 2 of 9




a claim upon which relief may be granted, or seeks monetary relief from a defendant who

is immune from such relief. 28 U.S.C. § 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” the

complaint has not stated a claim for relief that is plausible on its face. Id. (internal quotation

marks omitted).

3.     Discussion

       A.      Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015).

       In the initial complaint, Plaintiff alleged that the individual Defendants searched his


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
           Case 1:20-cv-00379-CWD Document 9 Filed 03/22/21 Page 3 of 9




home, and removed Plaintiff’s child from his custody, pursuant to a court order, though

Plaintiff expressed doubt that the order was genuine. Now, however, Plaintiff alleges that

Defendants did not have a warrant or other court order and did not have probable cause.1

First Am. Compl. at 11–12.

        Based on these new allegations, the First Amended Complaint states plausible

§ 1983 claims against the three individual Defendants. Plaintiff’s unlawful search and

seizure claims will be analyzed under the Fourth Amendment, and Plaintiff’s interference

with parental rights claims will be analyzed under the Fourteenth Amendment’s guarantee

of substantive and procedural due process. See Initial Review Order at 8–12.

        However, the First Amended Complaint does not state a plausible § 1983 claim

against the Boise Police Department (“BPD”). Plaintiff’s allegations do not give rise to a

reasonable inference that BPD has (or had) a search-and-seizure or child-removal policy

or custom amounting to deliberate indifference. See Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 694 (1978); Mabe v. San Bernardino Cnty., 237 F.3d 1101, 1110–11 (9th Cir.

2001). Plaintiff’s allegations that such a policy or custom exists are nothing more than

conclusory statements, which the Court is not required to accept for purposes of screening




1
 At this time, and for purposes of screening under § 1915A, the Court accepts the allegation that Defendants
did not obtain a warrant or other court order for the initial GPS “ping” that led them to Plaintiff’s location,
for the search of the home, or for the removal of the child. However, Plaintiff should be aware that
contradictory allegations in initial and amended pleadings may expose a party to sanctions under Rule
11(b), for example, as well as to a potential prosecution for perjury. See PAE Gov’t Servs., Inc. v. MPRI,
Inc., 514 F.3d 856, 860 (9th Cir. 2007) (“[I]f a party believes that its opponent pled in bad faith, it can seek
other means of redress, such as sanctions under Rule 11, 28 U.S.C. § 1927 or the court’s inherent
authority.”). Further, Defendants are free to utilize the inconsistent allegations in deposing plaintiff, and if
necessary, on cross-examination, as well in testing the sufficiency of Plaintiff’s evidence in an appropriate
motion under Rule 56.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00379-CWD Document 9 Filed 03/22/21 Page 4 of 9




under § 1915A. See Iqbal, 556 U.S. at 678 (“[T]he tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions. Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice.”).

       B.         State Law Claims

       In addition to § 1983 claims, the First Amended Complaint alleges claims under

Idaho state law. Plaintiff first alleges that Defendants made misrepresentations to Plaintiff

with the intent that Plaintiff would act upon those misrepresentations. First Am. Compl. at

3–5, 7–8. From these allegations the Court infers that Plaintiff is asserting claims of fraud.

Under Idaho law, a fraud claim consists of the following elements:

                  (1) a statement or representation of fact, (2) the statement
                  or representation was false, (3) the statement or representation
                  was material, (4) the speaker knew of its falsity, (5) the speaker
                  intended that there be reliance on the statement or
                  representation, (6) the plaintiff was ignorant of the statement’s
                  or representation’s falsity, (7) the plaintiff relied on the
                  statement or representation, (8) such reliance was justifiable,
                  and (9) there was a resultant injury.

McCormack v. Caldwell, 266 P.3d 490, 495 n.3 (Idaho Ct. App. 2011) (citing Taylor v.

McNichols, 243 P.3d 642, 661–62 (2010)).

       A plaintiff must plead the elements of fraud “with particularity.” Fed. R. Civ. P.

9(b). This heightened pleading standard “demands that the circumstances constituting the

alleged fraud be specific enough to give defendants notice of the particular misconduct so

that they can defend against the charge and not just deny that they have done anything

wrong.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (internal quotation



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
           Case 1:20-cv-00379-CWD Document 9 Filed 03/22/21 Page 5 of 9




marks and alteration omitted). Under Rule 9(b), fraud allegations “must be accompanied

by the who, what, when, where, and how of the misconduct charged.” Id. (internal

quotation marks omitted).

        Plaintiff has not pleaded the elements of his fraud claim with particularly. Indeed,

because the First Amended Complaint contains only conclusory statements as to the

elements of fraud, the fraud allegations would fail even the more lenient pleading standard

of Rule 8. See Iqbal, 556 U.S. at 678.

        Plaintiff also asserts other state law tort claims, such as negligence (referred to as

“malpractice” in the First Amended Complaint), civil trespass, and forcible detainer. First

Am. Compl. at 8–9. These claims are based on the same factual allegations as Plaintiff’s

§ 1983 claims and are therefore plausible. If Plaintiff has complied with the Idaho Tort

Claims Act, see Idaho Code § 6-901 et seq., he may proceed on his non-fraud state law

claims against the three individual Defendants, as well as against the BPD.

                                            CONCLUSION

        Plaintiff may proceed as outlined above. This Order does not guarantee that any of

Plaintiff’s claims will be successful; it merely finds that some are colorable, meaning that

the claims will not be summarily dismissed at this stage. This Order is not intended to be a

final or a comprehensive analysis of Plaintiff’s claims.

        Defendants still may file a motion for dismissal or for summary judgment if the law

and facts support such a motion.2 Because (1) prisoner filings must be afforded a liberal


2
 The standards for a motion to dismiss for failure to state a claim under Rule 12(b)(6) are the same standards
that the Court has used to screen the First Amended Complaint under § 1915A. Therefore, motions to


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
             Case 1:20-cv-00379-CWD Document 9 Filed 03/22/21 Page 6 of 9




construction, (2) governmental officials often possess the evidence prisoners need to

support their claims, and (3) many defenses are supported by governmental records, an

early motion for summary judgment—rather than a motion to dismiss—is often a more

appropriate vehicle for asserting procedural defenses such as qualified immunity.

        Plaintiff will be responsible for serving a summons and the First Amended

Complaint upon Defendants either (1) by formal service of process or (2) by obtaining

signed waivers of service of summons from each Defendant or their counsel. Plaintiff must

do so within 90 days. If he does not, his claims against unserved Defendants will be

dismissed without prejudice, after notice to Plaintiff. See Fed. R. Civ. P. 4(m).

                                               ORDER

        IT IS ORDERED:

        1.      Plaintiff’s Motion to Review the First Amended Complaint (Dkt. 8) is

                GRANTED.

        2.      Plaintiff may proceed on the following claims as asserted in the First

                Amended Complaint: (1) Fourth Amendment claims of unlawful search and

                seizure, against Defendants Bryngelson, Zubizarreta, and Morgan;

                (2) substantive and procedural due process claims of interference with

                parental rights, against Defendants Bryngelson, Zubizarreta, and Morgan;

                and (3) state law claims, except for fraud, against Defendants BPD,

                Bryngelson, Zubizarreta, and Morgan. All other claims, including Plaintiff’s



dismiss for failure to state a claim are disfavored in cases subject to § 1915 or § 1915A and may be filed
only in extraordinary circumstances.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
          Case 1:20-cv-00379-CWD Document 9 Filed 03/22/21 Page 7 of 9




             fraud claims, are DISMISSED. If Plaintiff later discovers facts sufficient to

             support a claim that has been dismissed, Plaintiff may move to further amend

             his complaint to assert such claims.

     3.      Within 90 days after entry of this Order, Plaintiff must obtain a waiver of

             service from, or effect formal service of process of the First Amended

             Complaint upon, Defendants BPD, Bryngelson, Zubizarreta, and Morgan.

     4.      The Clerk of Court will provide Plaintiff with (a) issued summonses for

             service of process upon Defendants Boise Police Department, Matthew

             Bryngelson, Kepa Zubizarreta, and Amy Morgan; and (b) four copies of the

             Notice of a Lawsuit and Request to Waive Service of Summons. Plaintiff is

             advised that if Defendants do not waive service, he is responsible for

             effecting formal service of process upon them.

     5.      The parties must follow the deadlines and guidelines in the Standard

             Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases,

             issued with this Order.

     6.      Any amended pleadings must be submitted, along with a motion to amend,

             within 150 days after entry of this Order.

     7.      Dispositive motions must be filed no later than 300 days after entry of this

             Order.

     8.      Each party must ensure that all documents filed with the Court are

             simultaneously served upon the opposing party (through counsel if the party

             has counsel) by first-class mail or via the CM/ECF system, pursuant to


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 7
          Case 1:20-cv-00379-CWD Document 9 Filed 03/22/21 Page 8 of 9




             Federal Rule of Civil Procedure 5. Each party must sign and attach a proper

             mailing certificate to each document filed with the court, showing the manner

             of service, date of service, address of service, and name of person upon whom

             service was made.

     9.      The Court will not consider ex parte requests unless a motion may be

             heard ex parte according to the rules and the motion is clearly

             identified as requesting an ex parte order, pursuant to Local Rule of

             Civil Practice before the United States District Court for the District

             of Idaho 7.2. (“Ex parte” means that a party has provided a document

             to the court, but that the party did not provide a copy of the document

             to the other party to the litigation.)

     10.     All Court filings requesting relief or requesting that the Court make a

             ruling or take an action of any kind must be in the form of a pleading

             or motion, with an appropriate caption designating the name of the

             pleading or motion, served on all parties to the litigation, pursuant to

             Federal Rule of Civil Procedure 7, 10 and 11, and Local Rules of Civil

             Practice before the United States District Court for the District of

             Idaho 5.1 and 7.1. The Court will not consider requests made in the

             form of letters.

     11.     No party may have more than three pending motions before the Court

             at one time, and no party may file a motion on a particular subject

             matter if that party has another motion on the same subject matter


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 8
       Case 1:20-cv-00379-CWD Document 9 Filed 03/22/21 Page 9 of 9




           currently pending before the Court. Motions submitted in violation of

           this Order may be stricken, summarily denied, or returned to the

           moving party unfiled.

     12.   Plaintiff must notify the Court immediately if Plaintiff’s address changes.

           Failure to do so may be cause for dismissal of this case without further notice.

     13.   Pursuant to General Order 324, this action is hereby returned to the Clerk of

           Court for random civil case assignment to a presiding judge, on the

           proportionate basis previously determined by the District Judges, having

           given due consideration to the existing caseload.


                                               DATED: March 22, 2021


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 9
